DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/7/2022 has been entered.
Response to Arguments
Applicant's amendments and remarks submitted 09/07/2022 have been entered and considered, but are not found convincing. Claims 1, 11, 20 have been amended. Claims 5-6, 15-16 were cancelled. In summary, claims 1-4, 7-14, 17-20 are pending in the application.
Response to Arguments

Claim Rejections - 35 U.S.C. 103:
Applicant’s arguments with respect to independent claim have been considered but are moot because the rejection have been modified to address the newly added limitations. The examiner now relies on new references Chen, Overvig and QuTiP

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
1.	Claims 1, 8, 11 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Chen, Xi, et al. "A scheme of quantum state discrimination over specified states via weak-value measurement." Physics Letters A 382.14 (2018): 942-948 (“Chen”) in view of T Overvig, Adam C., et al. "Dielectric metasurfaces for complete and independent control of the optical amplitude and phase." Light: Science & Applications 8.1 (2019): 1-12. (“Overvig”) further in view of QuTiP, “Visualization of quantum states and processes”; 2017, https://qutip.org/docs/latest/guide/guide-visualization.html (“QuTiP”) 
 Regarding independent claim 1, Chen teaches a computer-based method for generating a visualization of a quantum state (Fig.1), comprising: 
receiving, at a computer program executed by a computer processor, quantum input data comprising a plurality of outcomes for a quantum state, each outcome having a phase and a magnitude (2. The quantum state discrimination scheme via weak-value measurement as shown in Fig.1);
identifying, by the computer program and from the quantum state, a prefix and a suffix, wherein the prefix comprises an input to a quantum function and the suffix comprises an output to the quantum function (2. The quantum state discrimination scheme via weak-value measurement as shown in Fig.1 and Fig.3.”)
 plotting, by the computer program, the pixel on a pixel graph; and outputting, by the computer program, the pixel graph to an output device(2. The quantum state discrimination scheme via weak-value measurement as shown in Fig.1 and Fig.3.”) Chen is understood to be silent on the remaining limitations of claim 1.
In the same field of endeavor, Overvig teaches for each outcome, translating, by the computer program, the outcome into a pixel having a hue based on the phase and an intensity based on the magnitude (whole paper, see Fig.1(e) (f), (e) Full-wave simulations varying 𝑊𝑦 and 𝛼 for 𝐻 = 800 𝑛𝑚 , 𝑊𝑥 = 200 𝑛𝑚 , 𝑃 = 650 𝑛𝑚 , and 𝜆 = 1.55 𝜇𝑚 . The colormap depicts the amplitude, 𝐴, of converted light by the saturation and the phase, 𝜙, by the hue. (f) “Look-up table” inverting an interpolated version of (e) to specify the values of 𝑊𝑦 (saturation) and 𝛼 (hue) required to achieve a desired 𝐴 and 𝜙.”; Figure S3, (e),(f),(g) the amplitude (e) and phase (f) of output RCP light are recorded. The results of (e,f) are inverted into “look-up” tables where for a given desired combination of amplitude and phase, the required 𝑊𝑦 (g) and 𝛼 (h) can be found. The completeness of the look-up tables demonstrates the complete and independent control over the two wavefront parameters simultaneously)

    PNG
    media_image1.png
    438
    559
    media_image1.png
    Greyscale

Fig.1

    PNG
    media_image2.png
    565
    629
    media_image2.png
    Greyscale

Figure S3
plotting, by the computer program, the pixel on a pixel graph and outputting, by the computer program, the pixel graph to an output device (whole paper, see Fig.1(b),(e),(f); Figure 3S);
Therefore,  it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the method of displaying the magnitude and the phase distributions of the probability amplitudes for states of Chen with using colomap to converting amplitude and phase  as seen in Overvig because this modification would demonstrate the complete and independent control over the two wavefront parameters simultaneously (see Figure S3 of Overvig) Both Chen and Overvig are understood to be silent on the remaining limitations of claim 1.
In the same field of endeavor, QuTiP teaches identifying, by the computer program and from the quantum state, a prefix and a suffix, wherein the prefix comprises an input to a quantum function and the suffix comprises an output to the quantum function (see section Custom color maps; see section Visualizing operators, “Sometimes, it may also be useful to directly visualizing the underlying matrix representation of an operator. The density matrix, for example, is an operator whose elements can give insights about the state it represents, but one might also be interesting in plotting the matrix of an Hamiltonian to inspect the structure and relative importance of various elements.QuTiP offers a few functions for quickly visualizing matrix data in the form of histograms, qutip.visualization.matrix_histogram and qutip.visualization.matrix_histogram_complex, and as Hinton diagram of weighted squares, qutip.visualization.hinton. These functions takes a qutip.Qobj.Qobj as first argument, and optional arguments to, for example, set the axis labels and figure title (see the function’s documentation for details).”;see  section Quantum process tomography, “Quantum process tomography (QPT) is a useful technique for characterizing experimental implementations of quantum gates involving a small number of qubits. It can also be a useful theoretical tool that can give insight in how a process transforms states, and it can be used for example to study how noise or other imperfections deteriorate a gate. Whereas a fidelity or distance measure can give a single number that indicates how far from ideal a gate is, a quantum process tomography analysis can give detailed information about exactly what kind of errors various imperfections introduce. The idea is to construct a transformation matrix for a quantum process (for example a quantum gate) that describes how the density matrix of a system is transformed by the process. We can then decompose the transformation in some operator basis that represent well-defined and easily interpreted transformations of the input states.”; see section Implementation in QuTiP, “In QuTiP, the procedure described above is implemented in the function qutip.tomography.qpt, which returns the χ matrix given a density matrix propagator. To illustrate how to use this function, let’s consider the i-SWAP gate for two qubits…”); 
plotting, by the computer program, the pixel on a pixel graph using the prefix and the suffix as axes and outputting, by the computer program, the pixel graph to an output device( all paper, see Fig.1 and Fig.2 below)


    PNG
    media_image3.png
    386
    511
    media_image3.png
    Greyscale

Fig.1 of QuTiP

    PNG
    media_image4.png
    479
    575
    media_image4.png
    Greyscale

Fig. 2 of QuTiP
Therefore,  it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the method of displaying the magnitude and the phase distributions of the probability amplitudes for states of Chen with using colomap to converting amplitude and phase  as seen in Overvig with construct a transformation matrix for a quantum process that describes how the density matrix of a system is transformed by the process of QuTiP  because this modification would visualize for example the state vectors or density matices that describe the state of the system, or how the state is transformed as a function of time ( first paragraph of QuTiP)
Thus, the combination of Chen, Overvig and QuTiP teaches a computer-based method for generating a visualization of a quantum state, comprising: receiving, at a computer program executed by a computer processor, quantum input data comprising a plurality of outcomes for a quantum state, each outcome having a phase and a magnitude; for each outcome, translating, by the computer program, the outcome into a pixel having a hue based on the phase and an intensity based on the magnitude; identifying, by the computer program and from the quantum state, a prefix and a suffix, wherein the prefix comprises an input to a quantum function and the suffix comprises an output to the quantum function; plotting, by the computer program, the pixel on a pixel graph using the prefix and the suffix as axes; and outputting, by the computer program, the pixel graph to an output device.
 Regarding claim 8, Chen, Overvig and QuTiP teach the computer-based method of claim 1, wherein the output device may include a display (Fig.3 of Chen, Fig.1 and Figure S3 of Overgig, Fig.1, Fig.2 of QuTip) In addition, the same motivation is used as the rejection for claim 1.
Regarding independent claim 11, Chen teaches a system for generating a visualization of a quantum state (see 1. Introduction, “…..The measurement on a quantum system is one of the postulates of quantum mechanics, which is described only with measurement operators performed on the target quantum system. Another target-probe interaction model of quantum measurement is needed when both target and probe are quantum systems. In such model the standard framework consists of three steps [18]: (i) preparing initial states for both systems independently, (ii) making the probe interact with the target, and (iii) measuring the probe for a readout related to the target. Another measurement framework has been introduced by Aharonov, Bergmann, and Lebowitz [19], and pre- and post-selected (PPS) steps are included in their measurement framework where the preparing step is considered as an initial state pre-selection and a final state postselection is performed on the target between the steps of interacting and measuring. In both frameworks the interaction strength can be either strong (at the maximum strength) or weak (below the maximum strength), and the interaction manner can be either deterministic or probabilistic. Some combinations of these measurement features are no other than those specifically named quantum measurements, listed in Table….”), comprising: 
an input data source comprising a plurality of outcomes for a quantum state, each outcome comprising a phase and a magnitude (2. The quantum state discrimination scheme via weak-value measurement as shown in Fig.1, ); 
an electronic device comprising at least one computer processor executing a visualization computer program that is configured to receive, from the input data source, the plurality of outcomes, identify, from the quantum state, a prefix and a suffix, wherein the prefix comprises an input to a quantum function and the suffix comprises an output to the quantum function (2. The quantum state discrimination scheme via weak-value measurement as shown in Fig.1 and Fig.3 “), and plot the pixels in a pixel graph; and an output device configured to receive the pixel graph from the visualization computer program (2. The quantum state discrimination scheme via weak-value measurement as shown in Fig.1 and Fig.3 ) Chen is understood to be silent on the remaining limitations of claim 11.
In the same field of endeavor, Overvig teaches  translate each outcome into a pixel having a hue based on the phase and an intensity based on the magnitude (whole paper, see Fig.1(e) (f), (e) Full-wave simulations varying 𝑊𝑦 and 𝛼 for 𝐻 = 800 𝑛𝑚 , 𝑊𝑥 = 200 𝑛𝑚 , 𝑃 = 650 𝑛𝑚 , and 𝜆 = 1.55 𝜇𝑚 . The colormap depicts the amplitude, 𝐴, of converted light by the saturation and the phase, 𝜙, by the hue. (f) “Look-up table” inverting an interpolated version of (e) to specify the values of 𝑊𝑦 (saturation) and 𝛼 (hue) required to achieve a desired 𝐴 and 𝜙.”; Figure S3, (e),(f),(g) the amplitude (e) and phase (f) of output RCP light are recorded. The results of (e,f) are inverted into “look-up” tables where for a given desired combination of amplitude and phase, the required 𝑊𝑦 (g) and 𝛼 (h) can be found. The completeness of the look-up tables demonstrates the complete and independent control over the two wavefront parameters simultaneously);
and plot the pixels in a pixel graph; and an output device configured to receive the pixel graph from the visualization computer program (whole paper, see Fig.1(b),(e),(f); Figure 3S) In addition, the same motivation is used as the rejection for claim 1. Both Chen and Overvig are understood to be silent on the remaining limitations of claim 11.
In the same field of endeavor, QuTiP teaches an electronic device comprising at least one computer processor executing a visualization computer program that is configured to identify, from the quantum state, a prefix and a suffix, wherein the prefix comprises an input to a quantum function and the suffix comprises an output to the quantum function(see section Custom color maps; see section Visualizing operators, “Sometimes, it may also be useful to directly visualizing the underlying matrix representation of an operator. The density matrix, for example, is an operator whose elements can give insights about the state it represents, but one might also be interesting in plotting the matrix of an Hamiltonian to inspect the structure and relative importance of various elements.QuTiP offers a few functions for quickly visualizing matrix data in the form of histograms, qutip.visualization.matrix_histogram and qutip.visualization.matrix_histogram_complex, and as Hinton diagram of weighted squares, qutip.visualization.hinton. These functions takes a qutip.Qobj.Qobj as first argument, and optional arguments to, for example, set the axis labels and figure title (see the function’s documentation for details).”;see  section Quantum process tomography, “Quantum process tomography (QPT) is a useful technique for characterizing experimental implementations of quantum gates involving a small number of qubits. It can also be a useful theoretical tool that can give insight in how a process transforms states, and it can be used for example to study how noise or other imperfections deteriorate a gate. Whereas a fidelity or distance measure can give a single number that indicates how far from ideal a gate is, a quantum process tomography analysis can give detailed information about exactly what kind of errors various imperfections introduce. The idea is to construct a transformation matrix for a quantum process (for example a quantum gate) that describes how the density matrix of a system is transformed by the process. We can then decompose the transformation in some operator basis that represent well-defined and easily interpreted transformations of the input states.”; see section Implementation in QuTiP, “In QuTiP, the procedure described above is implemented in the function qutip.tomography.qpt, which returns the χ matrix given a density matrix propagator. To illustrate how to use this function, let’s consider the i-SWAP gate for two qubits…”); 
and plot the pixels in a pixel graph using the prefix and the suffix as axes; and an output device configured to receive the pixel graph from the visualization computer program ( all paper, see Fig.1 and Fig.2 below)

    PNG
    media_image3.png
    386
    511
    media_image3.png
    Greyscale

Fig.1 of QuTiP

    PNG
    media_image4.png
    479
    575
    media_image4.png
    Greyscale

Fig. 2 of QuTiP

In addition, the same motivation is used as the rejection for claim 1.
Thus, the combination of Chen, Overvig and QuTiP teaches a system for generating a visualization of a quantum state, comprising: an input data source comprising a plurality of outcomes for a quantum state, each outcome comprising a phase and a magnitude; an electronic device comprising at least one computer processor executing a visualization computer program that is configured to receive, from the input data source, the plurality of outcomes, translate each outcome into a pixel having a hue based on the phase and an intensity based on the magnitude, identify, from the quantum state, a prefix and a suffix, wherein the prefix comprises an input to a quantum function and the suffix comprises an output to the quantum function, and plot the pixels in a pixel graph using the prefix and the suffix as axes; and an output device configured to receive the pixel graph from the visualization computer program.
Regarding claim 18, Chen, Overvig and QuTiP teach the system of claim 11, Remaining of claim 18 is similar scope to claim 8 and therefore rejected under the same rational.
2.	Claims 2 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Chen, Xi, et al. "A scheme of quantum state discrimination over specified states via weak-value measurement." Physics Letters A 382.14 (2018): 942-948 (“Chen”) in view of T Overvig, Adam C., et al. "Dielectric metasurfaces for complete and independent control of the optical amplitude and phase." Light: Science & Applications 8.1 (2019): 1-12. (“Overvig”) further in view of QuTiP, “Visualization of quantum states and processes”; 2017, https://qutip.org/docs/latest/guide/guide-visualization.html (“QuTiP”) further in view of Altamura et al, U.S Patent Application Publication No. 20120240072 (“Altamura”)
Regarding claim 2, Chen, Overvig and QuTiP teach the computer-based method of claim 1, wherein a mapping is used to translate the hue into the phase and the magnitude into the intensity (see section 4 “Specific example and approximation procedure: one time delay and one beamsplitter”, see Fig.1(e) (f), (e) of Overvig “Full-wave simulations varying 𝑊𝑦 and 𝛼 for 𝐻 = 800 𝑛𝑚 , 𝑊𝑥 = 200 𝑛𝑚 , 𝑃 = 650 𝑛𝑚 , and 𝜆 = 1.55 𝜇𝑚 . The colormap depicts the amplitude, 𝐴, of converted light by the saturation and the phase, 𝜙, by the hue. (f) “Look-up table” inverting an interpolated version of (e) to specify the values of 𝑊𝑦 (saturation) and 𝛼 (hue) required to achieve a desired 𝐴 and 𝜙.”; Figure S3, (e),(f),(g) Overvig “the amplitude (e) and phase (f) of output RCP light are recorded. The results of (e,f) are inverted into “look-up” tables where for a given desired combination of amplitude and phase, the required 𝑊𝑦 (g) and 𝛼 (h) can be found. The completeness of the look-up tables demonstrates the complete and independent control over the two wavefront parameters simultaneously))”; .Custom Color Maps of QuTiP “The main objective when plotting a Wigner function is to demonstrate that the underlying state is nonclassical, as indicated by negative values in the Wigner function. Therefore, making these negative values stand out in a figure is helpful for both analysis and publication purposes. Unfortunately, all of the color schemes used in Matplotlib (or any other plotting software) are linear colormaps where small negative values tend to be near the same color as the zero values, and are thus hidden. To fix this dilemma, QuTiP includes a nonlinear colormap function qutip.visualization.wigner_cmap that colors all negative values differently than positive or zero values. Below is a demonstration of how to use this function in your Wigner figures:…”) In addition, the same motivation is used as the rejection for claim 1. Chen, Overvig  and QuTiP  are understood to be silent on mapping table.
In the same filed of endeavor, Altamura teaches wherein a mapping table (¶0034 “The term "intensity transform", as used herein, may refer to a visual representation of data, such as data among a set of data (e.g., a matrix of data). As one example, a visual representation may include a graphical representation of data (e.g., heat map, color-coded plot, column plot, bar plot). An intensity transform may be generated by mapping data to a visual representation of the data. For example, data may be mapped from a data space to an image (or visual) space. Such mapping may be accomplished with the aid of a mapping table (e.g., a particular color for data within a predetermined range of data) or other mapping algorithms. An intensity transform may enable a user to assess a value, order or magnitude of a particular data in relation to other data, such as data in a cell among a matrix of cells.”)
 Therefore,  it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the method of displaying the magnitude and the phase distributions of the probability amplitudes for states of Chen and using colomap to converting amplitude and phase  as seen in Overvig and construct a transformation matrix for a quantum process that describes how the density matrix of a system is transformed by the process of QuTiP   with using mapping table as seen in Altamura because this modification would map a particular color for data within a predetermined range of data (¶0034 of Altamura)
Thus, the combination of Chen, Overvig ,QuTiP and Altamura teaches wherein a mapping table is used to translate the hue into the phase and the magnitude into the intensity.
Regarding claim 12, Chen, Overvig  and QuTiP teach the system of claim 11, Remaining of claim 12 is similar scope to claim 2 and therefore rejected under the same rational. 
3 . Claims 3-4 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Chen, Xi, et al. "A scheme of quantum state discrimination over specified states via weak-value measurement." Physics Letters A 382.14 (2018): 942-948 (“Chen”) in view of T Overvig, Adam C., et al. "Dielectric metasurfaces for complete and independent control of the optical amplitude and phase." Light: Science & Applications 8.1 (2019): 1-12. (“Overvig”) further in view of QuTiP, “Visualization of quantum states and processes”; 2017, https://qutip.org/docs/latest/guide/guide-visualization.html (“QuTiP”) further in view of Altamura et al, U.S Patent Application Publication No. 20120240072 (“Altamura”) further in view of Hannah WM, Jones CR, Hillman BR, Norman MR, Bader DC, Taylor MA, Leung LR, Pritchard MS, Branson MD, Lin G, Pressel KG. Initial results from the super‐parameterized E3SM. Journal of Advances in Modeling Earth Systems. 2020 Jan 1;12(1) (“Hannah”)
Regarding claim 3, Chen, Overvig, QuTiP and Altamura teach the computer-based method of claim 2, wherein the mapping table(see Fig.1(e) (f), (e) of Overvig Full-wave simulations varying 𝑊𝑦 and 𝛼 for 𝐻 = 800 𝑛𝑚 , 𝑊𝑥 = 200 𝑛𝑚 , 𝑃 = 650 𝑛𝑚 , and 𝜆 = 1.55 𝜇𝑚 . The colormap depicts the amplitude, 𝐴, of converted light by the saturation and the phase, 𝜙, by the hue. (f) “Look-up table” inverting an interpolated version of (e) to specify the values of 𝑊𝑦 (saturation) and 𝛼 (hue) required to achieve a desired 𝐴 and 𝜙.”; Figure S3, (e),(f),(g) Overvig “the amplitude (e) and phase (f) of output RCP light are recorded. The results of (e,f) are inverted into “look-up” tables where for a given desired combination of amplitude and phase, the required 𝑊𝑦 (g) and 𝛼 (h) can be found. The completeness of the look-up tables demonstrates the complete and independent control over the two wavefront parameters simultaneously”;  ¶0034 of Altamura “The term "intensity transform", as used herein, may refer to a visual representation of data, such as data among a set of data (e.g., a matrix of data). As one example, a visual representation may include a graphical representation of data (e.g., heat map, color-coded plot, column plot, bar plot). An intensity transform may be generated by mapping data to a visual representation of the data. For example, data may be mapped from a data space to an image (or visual) space. Such mapping may be accomplished with the aid of a mapping table (e.g., a particular color for data within a predetermined range of data) or other mapping algorithms. An intensity transform may enable a user to assess a value, order or magnitude of a particular data in relation to other data, such as data in a cell among a matrix of cells.”) In addition, the same motivation is used as the rejection for claim 2.  Chen, Overvig, QuTiP and Altamura are understood to be silent on color wheel.
In the same field of endeavor, Hannah teaches wherein the mapping table may include a color wheel (see Fig.10 of Hannah where include a color wheel). 

    PNG
    media_image5.png
    401
    539
    media_image5.png
    Greyscale

Therefore,  it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the method of displaying the magnitude and the phase distributions of the probability amplitudes for states of Chen and using colomap to converting amplitude and phase  as seen in Overvig and construct a transformation matrix for a quantum process that describes how the density matrix of a system is transformed by the process of QuTiP   and using mapping table as seen in Altamura with displaying phase (color hue) and magnitude (color intensity) with a color wheel as seen in Hannah because this modification would indicate how the color intensity corresponds amplitude and the phase according to the color hue (see Fig.10 of Hannah).
  Thus, the combination of Chen, Overvig, QuTiP, Altamura and Hannah teaches wherein the mapping table may include a color wheel.
Regarding claim 4,  Chen, Overvig, QuTiP, Altamura and Hannah teach the computer-based method of claim 3, further comprising: selecting, by the computer program, a hue associated with a phase of 0 on the color wheel (¶0052 of Altamnura “Visual indicators may be selected from colors or symbols. In such case, the plot may be a color-coded plot. In other cases, visual indicators may be presented as bars, such as in a pseudo-three dimensional plot (or bar graph). In some cases, visual indicators may be color-coded with the aid of a color gradient, such as a gradient of color extending from blue to red. For example, red may correspond to a certain operational data condition (e.g., high or undesirable energy consumption) and green may correspond to another operational data condition (e.g., low or desirable energy consumption).where user can select color gradient; Figure 10 of Hannah. (a–c) Phase (color hue) and amplitude (color intensity) of the first harmonic of the composite diurnal cycle of precipitation during boreal summer (JJA) over all 5 years of data. Phase is expressed in local solar time according to the color hue on inset color wheel. The arrow on the inset color wheel indicates how the color intensity corresponds to the first harmonic amplitude.;) In addition, the same motivation is used as the rejection for claim 3.
Regarding claim 13, Chen, Overvig, QuTiP, Altamura teach the system of claim 12, Remaining of claim 13 is similar scope to claim 3 and therefore rejected under the same rational. 
Regarding claim 14, Chen, Overvig, QuTiP, Altamura and Hannah teach the system of claim 13, Remaining of claim 14 is similar scope to claim 4 and therefore rejected under the same rational.
4.  Claims 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Chen, Xi, et al. "A scheme of quantum state discrimination over specified states via weak-value measurement." Physics Letters A 382.14 (2018): 942-948 (“Chen”) in view of T Overvig, Adam C., et al. "Dielectric metasurfaces for complete and independent control of the optical amplitude and phase." Light: Science & Applications 8.1 (2019): 1-12. (“Overvig”) further in view of QuTiP, “Visualization of quantum states and processes”; 2017, https://qutip.org/docs/latest/guide/guide-visualization.html (“QuTiP”)  further in view of Ekin et al, U.S Patent Application Publication No 20130287280 (“Ekin”)
Regarding claim 7, Chen, Overvig, QuTiP teach the computer-based method of claim 1, further comprising: causing, by the computer program, the phase and the magnitude associated with the pixel to be displayed (Fig.1 and Fig.3 of Chen,  see Fig.1(e) (f), (e) of Overvig Full-wave simulations varying 𝑊𝑦 and 𝛼 for 𝐻 = 800 𝑛𝑚 , 𝑊𝑥 = 200 𝑛𝑚 , 𝑃 = 650 𝑛𝑚 , and 𝜆 = 1.55 𝜇𝑚 . The colormap depicts the amplitude, 𝐴, of converted light by the saturation and the phase, 𝜙, by the hue. (f) “Look-up table” inverting an interpolated version of (e) to specify the values of 𝑊𝑦 (saturation) and 𝛼 (hue) required to achieve a desired 𝐴 and 𝜙.”; Figure S3, (e),(f),(g)of Overvig the amplitude (e) and phase (f) of output RCP light are recorded. The results of (e,f) are inverted into “look-up” tables where for a given desired combination of amplitude and phase, the required 𝑊𝑦 (g) and 𝛼 (h) can be found. The completeness of the look-up tables demonstrates the complete and independent control over the two wavefront parameters simultaneously, Fig 1 and Fig.2 of QuTiP) In addition, the same motivation is used as the rejection for claim 1. Chen, Overvig, QuTiP are understood to be silent on the remaining limitations of claim 7.
In the same field of endeavor, Ekin teaches causing, by the computer program, the magnitude associated with the pixel to be displayed in response to the pixel being hovered over or selected (¶0054 “A further aspect of the method is an enhanced visualization strategy. In addition to the intensity profiles 34, 36, the user can also see an image 38 (a thumbnail image) of an area around the local maxima or local minima by clicking on the graphs as shown in FIGS. 2 and 3. In both Figures, only maxima are associated with a thumbnail image; however, both maxima and minima can be visualized in the same way. Furthermore, one can enlarge the size of the thumbnail image to get more information on the spatial context.”)

    PNG
    media_image6.png
    394
    429
    media_image6.png
    Greyscale

Therefore,  it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the method of displaying the magnitude and the phase distributions of the probability amplitudes for states of Chen and using colomap to converting amplitude and phase  as seen in Overvig and construct a transformation matrix for a quantum process that describes how the density matrix of a system is transformed by the process of QuTiP with display further details in response user clicks on graph  as seen in Ekin because this modification would be an enhanced visualization strategy (¶0054  of Ekin)
Thus, the combination of Chen, Overvig, QuTiP and Ekin teaches causing, by the computer program, the phase and the magnitude associated with the pixel to be displayed in response to the pixel being hovered over or selected.
Regarding claim 17, Chen, Overvig, QuTiP teach the system of claim 11, Remaining of claim 17 is similar scope to claim 7 and therefore rejected under the same rational.
5. Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Chen, Xi, et al. "A scheme of quantum state discrimination over specified states via weak-value measurement." Physics Letters A 382.14 (2018): 942-948 (“Chen”) in view of T Overvig, Adam C., et al. "Dielectric metasurfaces for complete and independent control of the optical amplitude and phase." Light: Science & Applications 8.1 (2019): 1-12. (“Overvig”) further in view of QuTiP, “Visualization of quantum states and processes”; 2017, https://qutip.org/docs/latest/guide/guide-visualization.html (“QuTiP”) further in view of Romano et al, U.S Patent Application Publication No 20180089185 (“Romano”)
Regarding claim 9,  Chen, Overvig, QuTiP teach the computer-based method of claim 1, Chen, Overvig, QuTiP are understood to be silent on the remaining limitations of claim 9
In the same field of endeavor, Romano teaches wherein the output device may include a downstream computer system (¶0035 “The disclosed system 10 improves the functioning of all downstream computer systems, such as workstations 14, that access data 16 and metadata 18. One particular technical improvement that results from the disclosed system 10 is that all downstream computers that need to access the data 16 in file repositories 12 and 14 are able to access and use such files in real-time, without the need to retrieve the data from disparate sources and in different, potentially incompatible formats. Another technical improvement is that any downstream computer systems are able to leverage the linkages between data 16 and metadata 18 throughout an enterprise. This allows the downstream computer systems to access data 16 and metadata 18 from a centralized repository and thereby save computing resources. This also allows the downstream computers to perform computing tasks that would otherwise have been impossible, such as the migration of data to and from sources of data that are not the original sources while maintaining linkages between terms 36, attributes 38, and metadata 18 intact. This allows downstream computers to handle large scale migrations of data 16 and metadata 18 that have tens to hundreds of thousands of linkages between them.”)
Therefore,  it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the method of displaying the magnitude and the phase distributions of the probability amplitudes for states of Chen and using colomap to converting amplitude and phase  as seen in Overvig and construct a transformation matrix for a quantum process that describes how the density matrix of a system is transformed by the process of QuTiP with including downstream computer systems as seen in Romano because this modification would access and use such files in real-time, without the need to retrieve the data from disparate sources and in different, potentially incompatible formats (¶0035 of Romano).
Thus, the combination of Chen, Overvig, QuTiP and Romano teaches wherein the output device may include a downstream computer system.
6. Claims 10 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Chen, Xi, et al. "A scheme of quantum state discrimination over specified states via weak-value measurement." Physics Letters A 382.14 (2018): 942-948 (“Chen”) in view of T Overvig, Adam C., et al. "Dielectric metasurfaces for complete and independent control of the optical amplitude and phase." Light: Science & Applications 8.1 (2019): 1-12. (“Overvig”) further in view of QuTiP, “Visualization of quantum states and processes”; 2017, https://qutip.org/docs/latest/guide/guide-visualization.html (“QuTiP”)  further in view of Romano et al, U.S Patent Application Publication No 20180089185 (“Romano”) further in view of Xia, U.S Patent Application Publication No. 20200044939 (“Xia”)
Regarding claim 10, Chen, Overvig, QuTiP and Romano teach the computer-based method of claim 9, wherein the downstream computer system (¶0035 of Romano“The disclosed system 10 improves the functioning of all downstream computer systems, such as workstations 14, that access data 16 and metadata 18) an outlying outcome from the pixel graph (Fig.1, Fig.3 of Chen, see Fig.1(e) (f), (e) of Overvig Full-wave simulations varying 𝑊𝑦 and 𝛼 for 𝐻 = 800 𝑛𝑚 , 𝑊𝑥 = 200 𝑛𝑚 , 𝑃 = 650 𝑛𝑚 , and 𝜆 = 1.55 𝜇𝑚 . The colormap depicts the amplitude, 𝐴, of converted light by the saturation and the phase, 𝜙, by the hue. (f) “Look-up table” inverting an interpolated version of (e) to specify the values of 𝑊𝑦 (saturation) and 𝛼 (hue) required to achieve a desired 𝐴 and 𝜙.”; Figure S3, (e),(f),(g)of Overvig the amplitude (e) and phase (f) of output RCP light are recorded. The results of (e,f) are inverted into “look-up” tables where for a given desired combination of amplitude and phase, the required 𝑊𝑦 (g) and 𝛼 (h) can be found. The completeness of the look-up tables demonstrates the complete and independent control over the two wavefront parameters simultaneously”, Fig.1, Fig.2 of QuTiP)  In addition, the same motivation is used as the rejection for claim 9.  Chen, Overvig, QuTiP and Romano are understood to be silent on the remaining limitations of claim 10.
In the same field of endeavor, Xia teaches wherein the downstream computer system identifies an outlying outcome from the graph (¶0050 “Example embodiments described below allow visualization of a very large graph database of a network almost in real time to aid in the management and maintenance of the network. The embodiments partition the processing of the database between a network-connected (e.g., cloud) service configured for parallel processing and a local workstation configured to provide a selection of a portion of the graph to view and to display the results.”)
Therefore,  it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the method of displaying the magnitude and the phase distributions of the probability amplitudes for states of Chen and using colomap to converting amplitude and phase  as seen in Overvig and construct a transformation matrix for a quantum process that describes how the density matrix of a system is transformed by the process of QuTiP and including downstream computer systems as seen in Romano with workstation provide a selection of a portion of the graph to view as seen in Xia because this modification would allow a user to quickly identify dense and sparse segments of the database (¶0050 of Xia).
Thus, the combination of Chen, Overvig, QuTiP, Romano and Xia teaches wherein the downstream computer system identifies an outlying outcome from the pixel graph.
Regarding claim 19, Chen, Overvig, QuTiP teach the system of claim 11, Chen, Overvig, QuTiP are understood to be silent on the remaining limitations of claim 19
In the same field of endeavor, Romano teaches wherein the output device may include a downstream computer system (¶0035 “The disclosed system 10 improves the functioning of all downstream computer systems, such as workstations 14, that access data 16 and metadata 18. One particular technical improvement that results from the disclosed system 10 is that all downstream computers that need to access the data 16 in file repositories 12 and 14 are able to access and use such files in real-time, without the need to retrieve the data from disparate sources and in different, potentially incompatible formats. Another technical improvement is that any downstream computer systems are able to leverage the linkages between data 16 and metadata 18 throughout an enterprise. This allows the downstream computer systems to access data 16 and metadata 18 from a centralized repository and thereby save computing resources. This also allows the downstream computers to perform computing tasks that would otherwise have been impossible, such as the migration of data to and from sources of data that are not the original sources while maintaining linkages between terms 36, attributes 38, and metadata 18 intact. This allows downstream computers to handle large scale migrations of data 16 and metadata 18 that have tens to hundreds of thousands of linkages between them.”) In addition, the same motivation is used as the rejection for claim 9. Chen, Overvig,  QuTiP and Romano are understood to be silent on the remaining limitations of claim 19.
In the same field of endeavor, Xia teaches wherein the downstream computer system identifies an outlying outcome from the graph (¶0050 “Example embodiments described below allow visualization of a very large graph database of a network almost in real time to aid in the management and maintenance of the network. The embodiments partition the processing of the database between a network-connected (e.g., cloud) service configured for parallel processing and a local workstation configured to provide a selection of a portion of the graph to view and to display the results.”) In addition, the same motivation is used as the rejection for claim 10.
Thus, the combination of Chen, Overvig, QuTiP, Romano and Xia teaches  wherein the output device may include a downstream computer system, and the downstream computer system identifies an outlying outcome from the pixel graph.
7. Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Chen, Xi, et al. "A scheme of quantum state discrimination over specified states via weak-value measurement." Physics Letters A 382.14 (2018): 942-948 (“Chen”) in view of T Overvig, Adam C., et al. "Dielectric metasurfaces for complete and independent control of the optical amplitude and phase." Light: Science & Applications 8.1 (2019): 1-12. (“Overvig”) further in view of QuTiP, “Visualization of quantum states and processes”; 2017, https://qutip.org/docs/latest/guide/guide-visualization.html (“QuTiP”) further in view of Altamura et al, U.S Patent Application Publication No. 20120240072 (“Altamura”) further in view of Ekin et al, U.S Patent Application Publication No 20130287280 (“Ekin”) 
Regarding independent claim 20, Chen teaches a computer-based method for interpreting a pixel graph (Fig.1, Fig.3), comprising:
receiving, at a computer program executed by a computer processor, a pixel graph comprising a plurality of pixels, each pixel representing an outcome for a quantum state (2. The quantum state discrimination scheme via weak-value measurement as shown in Fig.1);
 
    PNG
    media_image7.png
    298
    353
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    261
    350
    media_image8.png
    Greyscale

and plotted using a prefix that input to a quantum function to the pixel graph and a suffix that comprises an output to the quantum function to the pixel graph and outputting, by the computer program, the relative phase and magnitude (2. The quantum state discrimination scheme via weak-value measurement as shown in Fig.1 and Fig.3 ) Chen is understood to be silent on the remaining limitations of claim 20.
In the same field of endeavor, Overvig teaches receiving , at a computer program executed by a computer processor, a pixel graph comprising a plurality of pixels, each pixel representing an outcome for a quantum state and having a hue and an intensity, wherein the hue and intensity are mapped to a phase and a magnitude ((whole paper, see Fig.1(e) (f), (e) Full-wave simulations varying 𝑊𝑦 and 𝛼 for 𝐻 = 800 𝑛𝑚 , 𝑊𝑥 = 200 𝑛𝑚 , 𝑃 = 650 𝑛𝑚 , and 𝜆 = 1.55 𝜇𝑚 . The colormap depicts the amplitude, 𝐴, of converted light by the saturation and the phase, 𝜙, by the hue. (f) “Look-up table” inverting an interpolated version of (e) to specify the values of 𝑊𝑦 (saturation) and 𝛼 (hue) required to achieve a desired 𝐴 and 𝜙.”; Figure S3, (e),(f),(g) the amplitude (e) and phase (f) of output RCP light are recorded. The results of (e,f) are inverted into “look-up” tables where for a given desired combination of amplitude and phase, the required 𝑊𝑦 (g) and 𝛼 (h) can be found. The completeness of the look-up tables demonstrates the complete and independent control over the two wavefront parameters simultaneously);
one of the pixels in the pixel graph (see Fig. 7b Visualization of the coverage of (AR,AB,ϕR,ϕB) by the meta-atoms in a with bins of 10% amplitude and circular polarization that is opposite for each color.”); 
determining, by the computer program, a relative phase and magnitude for an outcome associated with the selected pixel by comparing a hue and an intensity for the pixel to the hues and intensities for the other pixels in the pixel graph (see page 8 ,last paragraph “The phase, ϕR, and dispersion, ϕB–ϕR, due to propagation through the library of meta-atoms are depicted in Fig. 7a, demonstrating dense and degenerate coverage of this space. This degeneracy (many meta-atoms providing the same phase dispersion but different amplitudes) is key, as the amplitude must also vary widely and independently. The geometric phase is an additional degeneracy in the phase to be exploited and can be included by analytical extension of the numerical simulations. To visually explore how well the combinations of amplitude and phase (AR,AB,ϕR,ϕB) at the two wavelengths are achieved, Fig. 7b breaks the amplitudes into bins of (AR,AB) and plots the (ϕR,ϕB) within each bin. The apparent filling of every space in the (ϕR,ϕB) plot for every bin indicates that our meta-atom library can achieve every combination of (AR,AB,ϕR,ϕB) up to the precision of the bins chosen. These high-aspect-ratio meta-atoms with widely varying cross-sections therefore provide four independent degrees of wavefront control within a monolithic fabrication scheme.”; see page 9 “For a proof-of-concept demonstration, a target two color image (Fig. 7g) is converted as before into the required amplitude and phase on the metasurface plane at each wavelength (where the red channel of the image is used for λ = 1.65 μm and the blue channel of the image is used for λ = 0.94 μm), as depicted in Fig. 7c, d.”); and  outputting, by the computer program, the relative phase and magnitude (see Fig.7 of Overvig where amplitude is considered as magnitude).

    PNG
    media_image9.png
    362
    605
    media_image9.png
    Greyscale

Fig.7a-7d of Overvig
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the method of displaying the magnitude and the phase distributions of the probability amplitudes for states of Chen with using colomap to converting amplitude and phase  as seen in Overvig because this modification would demonstrate the complete and independent control over the two wavefront parameters simultaneously (see Figure S3 of Overvig) Chen and Overvig are understood to be silent on the remaining limitations of claim 20.
In the same field of endeavor, QuTiP teaches plotted using a prefix that input to a quantum function as a first axis to the pixel graph and a suffix that comprises an output to the quantum function as the second axis to the pixel graph and outputting, by the computer program, the relative phase and magnitude ( see section Custom color maps; see section Visualizing operators, “Sometimes, it may also be useful to directly visualizing the underlying matrix representation of an operator. The density matrix, for example, is an operator whose elements can give insights about the state it represents, but one might also be interesting in plotting the matrix of an Hamiltonian to inspect the structure and relative importance of various elements.QuTiP offers a few functions for quickly visualizing matrix data in the form of histograms, qutip.visualization.matrix_histogram and qutip.visualization.matrix_histogram_complex, and as Hinton diagram of weighted squares, qutip.visualization.hinton. These functions takes a qutip.Qobj.Qobj as first argument, and optional arguments to, for example, set the axis labels and figure title (see the function’s documentation for details).”;see  section Quantum process tomography, “Quantum process tomography (QPT) is a useful technique for characterizing experimental implementations of quantum gates involving a small number of qubits. It can also be a useful theoretical tool that can give insight in how a process transforms states, and it can be used for example to study how noise or other imperfections deteriorate a gate. Whereas a fidelity or distance measure can give a single number that indicates how far from ideal a gate is, a quantum process tomography analysis can give detailed information about exactly what kind of errors various imperfections introduce. The idea is to construct a transformation matrix for a quantum process (for example a quantum gate) that describes how the density matrix of a system is transformed by the process. We can then decompose the transformation in some operator basis that represent well-defined and easily interpreted transformations of the input states.”; see section Implementation in QuTiP, “In QuTiP, the procedure described above is implemented in the function qutip.tomography.qpt, which returns the χ matrix given a density matrix propagator. To illustrate how to use this function, let’s consider the i-SWAP gate for two qubits…, see Fig.1 and Fig.2 of QuTiP)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the method of displaying the magnitude and the phase distributions of the probability amplitudes for states of Chen and using colomap to converting amplitude and phase  as seen in Overvig with construct a transformation matrix for a quantum process that describes how the density matrix of a system is transformed by the process of QuTiP  because this modification would visualize for example the state vectors or density matices that describe the state of the system, or how the state is transformed as a function of time ( first paragraph of QuTiP) Chen, Overvig, QuTiP are understood to be silent on the remaining limitations of claim 20.
In the same filed of endeavor, Altamura teaches using a mapping table (¶0034 “The term "intensity transform", as used herein, may refer to a visual representation of data, such as data among a set of data (e.g., a matrix of data). As one example, a visual representation may include a graphical representation of data (e.g., heat map, color-coded plot, column plot, bar plot). An intensity transform may be generated by mapping data to a visual representation of the data. For example, data may be mapped from a data space to an image (or visual) space. Such mapping may be accomplished with the aid of a mapping table (e.g., a particular color for data within a predetermined range of data) or other mapping algorithms. An intensity transform may enable a user to assess a value, order or magnitude of a particular data in relation to other data, such as data in a cell among a matrix of cells.”)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the method of displaying the magnitude and the phase distributions of the probability amplitudes for states of Chen and using colomap to converting amplitude and phase  as seen in Overvig and construct a transformation matrix for a quantum process that describes how the density matrix of a system is transformed by the process of QuTiPwith using mapping table as seen in Altamura because this modification would map a particular color for data within a predetermined range of data (¶0034 of Altamura)  Chen, Overvig, QuTiP and Altamura are understood to be silent on the remaining limitations of claim 20.
In the same field of endeavor, Ekin teaches selecting, by the computer program, one of the pixels in the pixel graph (¶0054 “A further aspect of the method is an enhanced visualization strategy. In addition to the intensity profiles 34, 36, the user can also see an image 38 (a thumbnail image) of an area around the local maxima or local minima by clicking on the graphs as shown in FIGS. 2 and 3. In both Figures, only maxima are associated with a thumbnail image; however, both maxima and minima can be visualized in the same way. Furthermore, one can enlarge the size of the thumbnail image to get more information on the spatial context.”); 
determining, by the computer program, a relative for an outcome associated with the selected pixel by comparing an  intensity for the pixel to intensities for the other pixels in the pixel graph (¶0046] A preferred approach for detecting these kind of maxima and/or minima is a sliding window approach. In a sliding window approach for each point or voxel (volume element represented by the point), a window is centered and the maximum and the minimum intensity within the window are computed to make sure that the corresponding point/voxel needs to be locally maximum or minimum to be a global maximum or minimum. Afterwards, any combination of the following steps can be done: [0047] the absolute difference between the intensity of the current point or voxel and the intensity of the target location 30 should be within K* intensity standard deviation of the whole tissue (e.g. the brain volume). Factor K can be specified individually (e.g. K=1) and defines an upper and a lower intensity threshold. The current point or voxel is a large minimum if the intensity of this point/voxel is lower than the lower intensity threshold and a large maximum if higher than the upper intensity threshold. [0048] X,y,z gradient of a volume surrounding the current point/voxel is computed by taking the x,y,z derivatives, respectively. From the derivatives, gradient magnitude is computed for each point/voxel. Then, a histogram is built from gradient magnitudes. Some percentile (e.g. P=80%) of the histogram is computed and assigned as threshold value. The above absolute difference between the intensity of the current point/voxel and the intensity at the target location 30 is compared with this threshold value to find the minimum or maximum.”)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the method of displaying the magnitude and the phase distributions of the probability amplitudes for states of Chen and using colomap to converting amplitude and phase  as seen in Overvig and construct a transformation matrix for a quantum process that describes how the density matrix of a system is transformed by the process of QuTiPwith and mapping table as seen in Altamurawith with display further details in response selecting on graph as seen in Ekin because this modification would be an enhanced visualization strategy (¶0054  of Ekin) 
Thus, the combination of Chen , Overvig, QuTiP, Altamura and Ekin teaches a computer-based method for interpreting a pixel graph, comprising: receiving, at a computer program executed by a computer processor, a pixel graph comprising a plurality of pixels, each pixel representing an outcome for a quantum state and having a hue and an intensity and plotted using a prefix that input to a quantum function as a first axis to the pixel graph and a suffix that comprises an output to the quantum function as the second axis to the pixel graph, wherein the hue and intensity are mapped to a phase and a magnitude using a mapping table; selecting, by the computer program, one of the pixels in the pixel graph; determining, by the computer program, a relative phase and magnitude for an outcome associated with the selected pixel by comparing a hue and an intensity for the pixel to the hues and intensities for the other pixels in the pixel graph; and outputting, by the computer program, the relative phase and magnitude.

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH LE whose telephone number is (571)270-7842. The examiner can normally be reached Monday: 8AM-4:30PM EST, Tuesday: 8 AM-3:30PM EST, Wednesday: 8AM-2:30PM EST, Thursday and Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on (571) 272-7667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SARAH LE/           Primary Examiner, Art Unit 2619